department of the treasury internal_revenue_service washington d c number release date cc dom fs corp tl-n-2445-99 uilc date internal_revenue_service national_office field_service_advice memorandum for associate district_counsel cc attn from subject deborah a butler assistant chief_counsel cc dom fs loss_disallowance_rules under sec_1 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose tl-n-2445-99 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend ultimate parent group ultimate parent ultimate sub target parent group target parent target sub target sub line_of_business b trademark b trademark c state x asset c asset d individual b month b month c date b date c date d date e tl-n-2445-99 date f date g date h date j date k date l date m date n date o date p date q year c year d year e year f year g year h b c dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh tl-n-2445-99 dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureoc dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figurejj tl-n-2445-99 dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz dollar_figurebbb dollar_figureccc dollar_figureddd dollar_figureeee dollar_figurefff document document document document tl-n-2445-99 document document document document document document document document issues whether the disallowed loss reported by ultimate parent on the sale of its stock in target parent a wholly owned affiliated subsidiary under sec_1 -20 was properly computed conclusion sec_1 the taxpayer incorrectly calculated the losses disallowed under sec_1 c when target parent distributed the target sub stock to ultimate sub certain extraordinary gain dispositions under sec_1 c i were not included to determine the loss disallowed upon the subsequent disposition of target parent stock we are also otherwise assuming that the positive investment adjustments and duplicated_loss amounts disclosed are accurate and that the appropriate investment adjustments under sec_1_1502-32 and the intercompany_transaction rules under sec_1 were tl-n-2445-99 followed and properly reported by ultimate parent on the sale of its stock in target parent facts during the taxable_year ended date c ultimate sub a wholly-owned affiliate and member of the ultimate parent group acquired the stock of the target parent group for about dollar_figurec target parent group consisted of target parent target sub a first tier subsidiary and target sub a second tier subsidiary owned by target sub the target parent group was principally involved in the line_of_business b goodwill which included the value of the trademarks was valued in the financial statements at dollar_figuref hereinafter dollar_figureg but the goodwill and the trademarks had a dollar_figureeee tax basis according to our informal conversations with the revenue_agent it is our understanding that at the time of the purchase the target parent group had a net asset basis in asset d of dollar_figurev dollar_figureq aggregate basis less liabilities in year d and year e all of asset d of the target parent group were either sold off to third parties or moved to other ultimate sub facilities by the end of fiscal_year f the only asset remaining in the target parent group was a dollar_figureff note receivable from a third party and certain trademarks both owned by target sub the trademarks were valued in month b of year g at dollar_figurez-dollar_figurex hereinafter dollar_figurew according to our informal discussions with the revenue_agent it is our understanding that ultimate parent stated that it attributed the decrease in the value of the trademarks to a decline in sales of trademark b and trademark c products on date l target sub contributed the trademarks to target sub in a sec_351 transaction and then the target sub stock was distributed from target sub 1according to informal discussions we have had with the revenue_agent as well information disclosed in document document and document when ultimate sub purchased the target parent group in year c the trademarks represented all of the intangible assets associated with ultimate sub's purchase of target parent according to our informal conversations with the revenue_agent it is our understanding that the trademark b and trademark c trademarks represented the vast majority of trademarks at issue in this case 2the note was obtained in month c year d from a state x general_partnership which was unrelated to ultimate parent or any of the target parent group in connection with the exchange for asset c which target sub owned in state x tl-n-2445-99 to target parent and from target parent to ultimate sub target sub then merged into target parent on date m the stock of target parent was sold by ultimate sub to individual b an unrelated third party for dollar_figuredd the only remaining asset in target parent when it was sold to individual b was the dollar_figureff note ultimate parent claimed a dollar_figurep loss with respect to the sale of the target parent stock on its return for the year ended date m ultimate parent has since submitted a new loss computation as follows amount_realized basis of stock less loss disallowed under sec_1 c loss claimed dollar_figureee dollar_figureh dollar_figurem dollar_figurehh dollar_figureoc ultimate parent submitted documentation demonstrating how ultimate sub calculated both its basis in the target parent stock and the loss disallowed under sec_1 c these computations are provided in the tables below 3it is our understanding of the facts that this transaction was not made pursuant to sec_355 according to informal discussions with the revenue_agent ultimate sub subsequently had target sub sell off or transfer all of the other target sub assets except for the trademarks according to the ultimate parent 10-k dated date o which was filed on date p ultimate parent retained the trademark b and trademark c trademark product lines as of the 10-k filing tl-n-2445-99 table ultimate sub capital_loss with respect to sale of target parent shares per ultimate parent for the year ending fye year g initial investment month c year c adjustment investment e_p - fye date b e_p - fye date d e_p - fye date e e_p - fye date f e_p - fye date g e_p - fye date h e_p - fye date j e_p - fye date k distributions- fy year g subtotal distribution target sub stock basis after distribution adj - reg sec_1 basis for loss proceeds fees dollar_figureb dollar_figuregg dollar_figured dollar_figurebb dollar_figuree dollar_figurey dollar_figureh dollar_figurehh dollar_figurek dollar_figureee dollar_figureddd dollar_figurecc dollar_figurett dollar_figurerr dollar_figurexx dollar_figureyy dollar_figureww dollar_figuress dollar_figurekk dollar_figurebb dollar_figuredd dollar_figureccc tl-n-2445-99 capital_loss table dollar_figureoc limits to the loss disallowed under sec_1 c per ultimate parent extraordinary gain dispositions positive investment adjustments duplicated losses total table dollar_figurell dollar_figurenn4 dollar_figurezz dollar_figurehh extraordinary gain dispositions under sec_1 c i per ultimate parent target sub related to exchange of installment note for assets related to sale of b property target sub related to sale of b property total dollar_figureqq dollar_figureuu dollar_figuremm dollar_figurebbb dollar_figurell 4based on minor adjustments positive investment adjustments are either dollar_figurenn or dollar_figurepp tl-n-2445-99 table positive investment adjustments under sec_1 c ii per ultimate parent e_p - fye date h e_p - fye date j e_p - fye date k table dollar_figureyy dollar_figureww dollar_figuress dollar_figurepp5 duplicated losses under sec_1 c iii per ultimate parent adj tax basis of assets note and interest fmv of shares dollar_figurefff dollar_figuredd dollar_figurezz the revenue_agent and district_counsel question whether this loss disallowance calculation is correct law and analysi sec_1 the loss_disallowance_rules the loss_disallowance_rules ldr generally provide that no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary disposition means any event in which gain or 5see supra note tl-n-2445-99 loss is recognized in whole or in part sec_1 a sec_1 c specifies that the amount of loss disallowed under paragraph a with respect to the disposition of a share of stock will not exceed the sum of the following three items extraordinary gain dispositions positive investment adjustments and duplicated_loss extraordinary gains extraordinary gain dispositions include actual or deemed dispositions of capital assets as defined under sec_1221 sec_1231 property eg depreciable_property or land used in a trade_or_business bulk sales or other dispositions of nondepreciable business_assets such as inventory copyrights or receivables used in the same trade_or_business dispositions of business_assets described in sec_1060 extraordinary gain dispositions also include any positive sec_481 adjustments resulting from a change_of_accounting_method income_from_discharge_of_indebtedness and any other event or item identified in revenue rulings and revenue procedures see sec_1 c i these extraordinary gain dispositions apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of sec_1503 sec_1_1502-32 and other applicable provisions sec_1 c iii an extraordinary_gain_disposition is taken into account under paragraph sec_1 c i only if it occurs on or after date positive investment adjustments positive investment adjustments are the annual earnings_and_profits before distributions that result in positive basis adjustments under sec_1_1502-32 and c these earnings_and_profits adjustments apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of sec_1503 sec_1 g and other applicable provisions to a limited extent deficits of one year can be offset against earnings_and_profits of another year for tax years ending on or before date however they cannot be netted for years thereafter to the extent annual earnings_and_profits are extraordinary gain dispositions they are not deemed to be positive investment adjustments duplicated_loss the duplicated_loss amount is determined immediately after a disposition under sec_1 c vi by first adding the aggregate adjusted_basis of the subsidiary's assets but not the adjusted_basis of its stock_or_securities in a group member any losses attributable to the subsidiary and carried to its first taxable_year after the disposition and any deferred deductions such as passive losses under sec_469 of the subsidiary the total amount is then reduced by the sum of value of the subsidiary's stock tl-n-2445-99 liabilities of the subsidiary and any other relevant items the amounts determined under this paragraph with respect to a subsidiary must include the subsidiary’s allocable portion of corresponding amounts with respect to each of its lower-tiered subsidiaries analysi sec_1 the loss_disallowance_rules based on the facts we currently know we see no reason to disagree with the taxpayer’s loss disallowance calculation with respect to its purported positive investment adjustments of dollar_figurenn and duplicated losses of dollar_figurezz see table sec_2 and we do not believe that ultimate parent correctly calculated the purported amounts claimed as extraordinary gain dispositions of dollar_figurell according to ultimate parent the positive investment adjustments of dollar_figurenn computed under sec_1 c ii and sec_1 c ii appear correct we note that ultimate parent properly computed the positive investment adjustments with respect to that it did not net deficits in e_p for years after september with positive e_p according to ultimate parent the dollar_figurezz of duplicated losses was determined when ultimate parent disposed of the target parent stock with a fmv in the target parent stock lower than the asset basis see table extraordinary gain dispositions- according to ultimate parent the dollar_figurell of extraordinary gain dispositions under sec_1 c i and sec_1 c i pertained to gains on the exchange of a note and the sale of sec_1231 property ultimate parent failed to include as extraordinary gain dispositions the dollar_figurew gain target parent had with respect to target parent’s disposition of its target sub stock see sec_1 c i a and sec_1221 extraordinary gain dispositions therefore increased the amount of disallowed loss as recalculated in revised table and revised table below revised table limits to the loss disallowed under sec_1 c tl-n-2445-99 extraordinary gain dispositions positive investment adjustments duplicated losses total revised table per ultimate parent revised dollar_figurell dollar_figurenn dollar_figurezz dollar_figurehh dollar_figuret dollar_figurenn dollar_figurezz dollar_figures extraordinary gain dispositions under sec_1 c i per ultimate parent revised target sub disposition of asset target sub stock related to exchange of installment note for assets related to sale of b property target sub related to sale of b property total dollar_figureeee dollar_figurew dollar_figureqq dollar_figureuu dollar_figuremm dollar_figureqq dollar_figureuu dollar_figureu dollar_figurebbb dollar_figurebbb dollar_figurell dollar_figuret our response is conditioned upon the assumption the sec_1 and sec_1_1502-32 rules were followed case development hazards and other consideration sec_1 anti-avoidance rules tl-n-2445-99 the second issue presented by district_counsel was whether the loss on the sale of the target parent stock is subject_to the anti-avoidance rules of sec_1 e we have not yet resolved this issue to determine whether the anti- avoidance rules do or do not apply to this transaction we will contact you within the next three weeks with regard to this matter valuation of trademark sec_3 target parent’s distribution of the target sub stock to ultimate sub target parent had a dollar_figurew of built in gain with respect to the target sub stock when it contributed the dollar_figureeee basis trademarks to target sub when the target sub tl-n-2445-99 stock was distributed by target sub to target parent and from target parent to ultimate sub it is our understanding of the facts that this distribution was not reflected under the loss_disallowance_rules anti-avoidance rules with respect to sec_1_1502-13 as promulgated in t d 1995_2_cb_147 the transaction in the facts before us occurred prior to date and therefore the intercompany_transaction rules promulgated in td under sec_1_1502-13 generally do not apply therefore the former intercompany_transaction rules under sec_1 apply with respect to the transaction we note that if the taxpayer has engaged in a transaction on or after date with a principal purpose to avoid the sec_1_1502-13 intercompany rules promulgated under t d appropriate adjustments may be made see sec_1_1502-13 t d c b pincite we have not tl-n-2445-99 performed research with respect to whether the taxpayer is attempting to avoid sec_1_1502-13 if you have questions with regard to this point we would encourage you to submit another request for field_service_advice please call if you have any further questions deborah a butler assistant chief_counsel by arturo estrada acting branch chief cc dom fs corporate associate chief_counsel domestic
